Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image feature acquiring unit”, “deriving unit”, “region-of-interest acquiring unit”, “selecting unit”, “region acquiring unit”, in claims 1, 3, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 12-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawagishi et al. (US 2016/0335764 A1; hereafter: Kawagishi).
Regarding Claim 1, Kawagishi teaches: an information processing apparatus (Figure 1) comprising: an image feature acquiring unit (Figure 1: element 104: Image Feature Obtaining Unit) configured to acquire first image features and second image features from a medical image (¶48: “In step S3010, the image feature obtaining unit 104 obtains an image feature amount from the medical image obtained in step S3000 by processing the image.”; ¶84: “In this case, the selection unit 110 may be an arrangement configured to display all the reference information candidates and make the user select candidates from the displayed candidates. In this case, the image feature obtaining unit 104 obtains image features corresponding to reference information from the medical image. The partial region specifying unit 112 then specifies a partial region of the medical image based on the reference information and the image features.”; suggests that multiple different image features can be obtained); and a deriving unit (Figure 1: element 106: Imaging Finding Deriving Unit) configured to derive imaging findings of a plurality of items belonging to a first finding type based on the first image features and deriving image findings of a plurality of items belonging to a second finding type different from the first finding type based on the second image features that at least partly differ from the first image features (¶50: “In Step S3020, the image finding deriving unit 106 derives an imaging finding by using the image feature amount obtained in S3010”; ¶84: “In this case, the selection unit 110 may be an arrangement configured to display all the reference information candidates and make the user select candidates from the displayed candidates. In this case, the image feature obtaining unit 104 obtains image features corresponding to reference information from the medical image. The partial region specifying unit 112 then specifies a partial region of the medical image based on the reference information and the image features.”).
Regarding Claim 2, Kawagishi teaches: the information processing apparatus according to Claim 1, wherein the first image features are acquired by analyzing a first region in the medical image and the second image features are acquired by analyzing a second region different from the first region in the medical image (¶84: “In this case, the selection unit 110 may be an arrangement configured to display all the reference information candidates and make the user select candidates from the displayed candidates. In this case, the image feature obtaining unit 104 obtains image features corresponding to reference information from the medical image. The partial region specifying unit 112 then specifies a partial region of the medical image based on the reference information and the image features.”; suggests that multiple different regions are analyzed before being selected).
Regarding Claim 3, Kawagishi teaches: the information processing apparatus according to Claim 2, further comprising: a region-of-interest acquiring unit (Figure 1: element 102: “Input Information Obtaining Unit) configured to acquire, as a region of interest, a region surrounding an abnormal shadow included in the medical image (¶49: “the image feature obtaining unit 104 performs image processing for an abnormal shadow region extracted by using a known segmentation technique while referring to the coordinate information of the abnormal shadow obtained in step S3000.”), and wherein the first region and the second region are regions based on the region of interest (¶84: “In this case, the selection unit 110 may be an arrangement configured to display all the reference information candidates and make the user select candidates from the displayed candidates. In this case, the image feature obtaining unit 104 obtains image features corresponding to reference information from the medical image. The partial region specifying unit 112 then specifies a partial region of the medical image based on the reference information and the image features.”). 
Regarding Claim 4, Kawagishi teaches: the information processing apparatus according to Claim 3, wherein the region surrounding the abnormal shadow is a region circumscribing abnormal shadow (¶49: “the image feature obtaining unit 104 performs image processing for an abnormal shadow region extracted by using a known segmentation technique while referring to the coordinate information of the abnormal shadow obtained in step S3000.”; ¶86: “the display control unit 114 may surround a specified partial region with a graphic pattern (for example, a circular or rectangular pattern) having a predetermined shape”). 
Regarding Claim 7, Kawagishi teaches: the information processing apparatus according to Claim 2, wherein the first region includes at least part of the second region (¶53 and 54 discloses deriving two different image finding types based on two different regions in the region of interest surrounding the abnormal shadow.).
Regarding Claim 12, Kawagishi teaches: an information processing apparatus (Figure 1) comprising: a acquiring unit (Figure 1: element 104: Image Feature Obtaining Unit) configured to acquire a plurality of image features from a medical image (¶48: “In step S3010, the image feature obtaining unit 104 obtains an image feature amount from the medical image obtained in step S3000 by processing the image.”); a selecting unit (Figure 1: element 104: Image Feature Obtaining Unit) configured to select image features for deriving image findings of a plurality of items belonging to each of a plurality of finding types from the image features such that the image features at least partly differ between the finding types (¶48: “The image feature amount obtained in this case may be a general image feature amount such as the average variance of densities (luminances) of the entire image, or an image feature amount specialized for the derivation of a specific imaging finding”; suggests that the image feature obtaining unit can select the image feature that it obtains for further derivation); and a deriving unit (Figure 1: element 106: Imaging Finding Deriving Unit) configured to derive image findings of a plurality of items for each of the finding types by using the image features selected by the selecting unit (¶50: “In Step S3020, the image finding deriving unit 106 derives an imaging finding by using the image feature amount obtained in S3010”).
Regarding Claim 13, Kawagishi teaches: the information processing apparatus according to Claim 12,  wherein the selecting unit selects the image features such that the image features do not overlap each other between the finding types (¶48: “The image feature amount obtained in this case may be a general image feature amount such as the average variance of densities (luminances) of the entire image, or an image feature amount specialized for the derivation of a specific imaging finding”; suggests that the image feature obtaining unit can select the image feature that it obtains for further derivation).
Regarding Claim 14, Kawagishi teaches: the information processing apparatus according to Claim 1, wherein the finding types include any of an image finding representing a relationship between an abnormal shadow and surrounding tissue, an image finding representing a shape of the abnormal shadow, and an image finding representing a nature of the abnormal shadow (¶40 discloses analyzing a shape image finding type and ¶53 discloses analyzing a calcification of the abnormal shadow which fall under the nature of the abnormal shadow).
Regarding Claim 15, Kawagishi teaches: the information processing apparatus according to Claim 1, wherein the image features acquiring unit acquires the image feature by using neural networks (¶55: “As a method of performing inference (inference method) at this time, it is possible to use one of various existing methods such as Bayesian network, neural network, and support vector machine.”).
Regarding Claim 17,  teaches: an information processing method (Figure 3) comprising: acquiring first image features and second image features from a medical image (¶48: “In step S3010, the image feature obtaining unit 104 obtains an image feature amount from the medical image obtained in step S3000 by processing the image.”; ¶84: “In this case, the selection unit 110 may be an arrangement configured to display all the reference information candidates and make the user select candidates from the displayed candidates. In this case, the image feature obtaining unit 104 obtains image features corresponding to reference information from the medical image. The partial region specifying unit 112 then specifies a partial region of the medical image based on the reference information and the image features.”); and deriving image findings of a plurality of image finding items belonging to a first finding type based on the first image and deriving image findings of a plurality of image finding items belonging to a second finding type different from the first finding type based on the second image features that at least partly differ from the first image features (¶50: “In Step S3020, the image finding deriving unit 106 derives an imaging finding by using the image feature amount obtained in S3010”; ¶48: “The image feature amount obtained in this case may be a general image feature amount such as the average variance of densities (luminances) of the entire image, or an image feature amount specialized for the derivation of a specific imaging finding”; suggests that the image feature obtaining unit can select the image feature that it obtains for further derivation).
Regarding Claim 18, Claim 18 recites a non-transitory computer readable medium containing a program that, when executed, performs the method of Claim 17. Therefore, the rejection of Claim 17 is equally applied. (See ¶88)

Allowable Subject Matter
Claim 16 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 16 recites the acquisition of different image features based on two non-overlapping regions of interests surrounding the same abnormal shadow. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior art. Relevant prior arts either acquires image features based on a single region of interest around an abnormal shadow or acquires image features of separate unrelated regions of interest. Therefore, the acquisition of image features of two non-overlapping regions of interests surrounding a single abnormal shadow is a distinguishing characteristic of the present invention over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 5-6 and 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-6 and 8-11 are objected to for similar reasons as stated in the reasons above regarding Claim 16. Claims 5-6 and 8-11 recite specific features and processing steps that generates two non-overlapping regions of interests surrounding a single abnormal shadow. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al. (US 2021/0319879 A1), Sendai et al. (US 2011/0144482 A1), Nakano et al. (US 2013/0051646 A1), Reeves et al. (US 8,050,481 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668      

/VU LE/Supervisory Patent Examiner, Art Unit 2668